Citation Nr: 0607166	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain and a history of scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from May 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for a 
back condition, history of scoliosis, and lumbosacral strain.  
The RO assigned a 10 percent rating effective July 2002.  The 
veteran is appealing the original assignment of the 10 
percent rating and as such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In July 2005, the RO increased the veteran's disabling rating 
to 20 percent retroactive to the original grant of service 
connection, July 2002.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn her increased rating 
claim and in fact, maintains that a higher initial rating is 
warranted.  Therefore, her claim remains in appellate status. 

The veteran presented testimony before the Board in December 
2005.  The transcript has been obtained and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

The veteran contends that her service-connected back 
condition warrants an initial rating in excess of 20 percent 
disabling due to such symptoms as pain, muscle spasms, loss 
of lateral spine motion in a standing position, inflammation, 
loss of strength, and decreased flexibility of the 
lumbosacral spine.  A preliminary review of the claims folder 
indicates the matter is not ready for appellate disposition.

Reason for Remand: Outstanding VA Medical Records.  The 
veteran presented testimony before the Board in December 
2005.  She testified that she has sought medical treatment 
for her back condition from Ohio VA medical centers (VAMC) 
located in Brecksville, Akron, and Wade Park.  She further 
testified that she underwent physical therapy at the Akron 
VAMC for approximately a three week period.  See Transcript 
at 11-12.  

A review of the claims folder reveals that only VA outpatient 
treatment records from the Brecksville VAMC dated between 
November 2003 and January 2004 have been obtained.  Further, 
the only record from the Akron VAMC is a March 2003 physical 
therapy consultation.

The RO sent the veteran a March 2004 supplemental statement 
of the case (SSOC) which indicated the veteran failed to 
report for a January 8, 2004, magnetic resonance imaging 
(MRI).  The veteran contends that she did in fact report for 
the MRI.  A review of VA outpatient treatment records from 
the Brecksville VAMC reveals that it appears that an MRI was 
ordered following a November 2003 C&P Neurology examination, 
and that this was apparently scheduled for January 8, 2004, 
because an MRI report, dated January 8, 2004, is of record 
but shows only clinical history of a 13-year history of low 
back pain associated with left lower extremity dysesthesias 
and that "exam shows absent ankle reflexes and positive 
[straight leg raising]."  However, after "Report Status" 
it says, "No report."  It is unclear from this record 
whether the veteran did not report that day or whether she 
reported and the MRI report simply was not completed.  
However, a record dated the next day, January 9, 2004, 
indicates that the veteran did report for the MRI, indicating 
that she was being seen for follow-up for back pain and that 
she "had MRI done yest[erday] for presumed 
radiculopathy . . . ."  Remand is required to clarify this 
matter and to obtain the report of the MRI, if possible.

VA is deemed to have constructive knowledge of these records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . .").  Upon 
remand, efforts should be made to obtain any outstanding 
treatment records from the Ohio VAMCs located in Brecksville, 
Akron, and Wade Park from June 2001 to the present.  Further, 
VBA AMC should attempt to obtain a full report of the January 
8, 2004, MRI report, if available.

Reason for Remand: Outstanding Private Medical Records.  The 
veteran also testified in December 2005 that she sought 
current treatment for her back from her private family 
physician, Dr. DRB.  She further testified that she had 
recently been treated in December 2005.  An October 2003 
letter from Dr. DRB noted he had recently been treating the 
veteran for severe back problems.  A review of the claims 
folder reveals there are no treatment records from Dr. DRB 
dated after 2001. 

In order to comply with the duty to assist, VA must make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from a private medical care provider.  38 C.F.R. 
§ 3.159(c)(1).  
Therefore, VBA AMC should contact the veteran and request 
that she provide enough information to identify and locate 
the existing records of the private provider delineated 
above, to include the address, the approximate time frame 
covered by the records, and the condition for which treatment 
was sought. 38 C.F.R. § 3.159(c)(1)(i).  After obtaining the 
necessary authorizations, VBA AMC should attempt to obtain 
the identified treatment records, to include a follow-up 
request if a response to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).
 
Reason for Remand: VA Examination.  As it is essential in 
evaluative rating that each disability is reviewed in 
relation to its history, once the development above has been 
completed, the veteran should be afforded a new VA 
examination to assess her current level of back disability.  
38 C.F.R. § 4.1.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

2.  VBA AMC should obtain all outstanding 
VA treatment reports of the veteran from 
the Ohio VAMCs located in Brecksville, 
Akron, and Wade Park dated from June 2001 
present.  The request should include a 
separate request for the January 8, 2004, 
MRI report.  All requests for records and 
their responses must be clearly 
delineated in the claims folder.

3.  VBA AMC should contact the veteran 
and request that she verify the address 
of Dr DRB (365 South Crownhill Road, 
Orville, Ohio 44667), as well as the 
dates of treatment for her back 
condition.  After obtaining the necessary 
authorizations, VBA AMC should attempt to 
obtain the identified treatment records, 
specifically those dated after 2001.  The 
request should include a follow-up 
request if a response to the initial 
request is not received.  38 C.F.R. 
§ 3.159(c)(1).  All identified private 
treatment records should be requested 
directly from the healthcare providers.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Only after the development requested 
in paragraphs 1 through 4 has been 
completed, VBA AMC should then arrange 
for the veteran to be afforded an 
orthopedic examination in order to assess 
her current level of back disability.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  Please ask the examiner 
to address whether the veteran's 
lumbosacral strain is manifested by:

a)	Unfavorable ankylosis of the entire 
spine; or,
b)	Unfavorable ankylosis of the entire 
thoracolumbar spine; or,
c)	Unfavorable ankylosis of the entire 
cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine; or
d)	Forward flexion of the cervical spine 
15 degrees or less or favorable 
ankylosis of the entire cervical 
spine; or
e)	Intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but 
less than six weeks during the past 12 
month period; or,	
f)	Unfavorable or favorable ankylosis of 
the lumbar spine; or
g)	Severe limitation of the lumbar spine; 
or,
h)	Severe recurring attacks of 
intervertebral disc syndrome with 
intermittent relief; or
i)	Severe listing of the whole spine to 
the opposite side, positive 
Goldthwaite's sign, marked limitation 
of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing 
or irregularity of joint space, or 
some of the above with abnormal 
mobility on forced motion. 

The examiner is asked to address the 
following matters with regard to 
lumbosacral strain:

Whether there are any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment. 

Whether because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine 
in a particular individual should be 
considered normal for that individual.  

The examiner must supply complete 
rationale for any opinions expressed.

6.  The veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial rating in excess of 20 percent 
disabling for lumbosacral strain and a 
history of scoliosis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

